t c memo united_states tax_court michelle bird meyers petitioner v commissioner of internal revenue respondent docket no filed date michelle bird meyers pro_se bryan e sladek for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure after concessions by respondent the issues for decision are whether petitioner has unreported wage income of dollar_figure whether petitioner is entitled to certain medical and unreimbursed employee_business_expense deductions and whether the interest due on any deficiency in petitioner's federal_income_tax for may be abated some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was sacramento california petitioner did not file a federal_income_tax return for during petitioner received wages from the following employers in the following amounts employer wages dollar_figure lasher service corp dollar_figure swift chevrolet inland business machines dollar_figure total dollar_figure in the notice_of_deficiency respondent determined petitioner's taxable_income and income_tax deficiency based on single filing_status one personal_exemption and the income information received from the payers shown above respondent concedes that petitioner is entitled to head of household filing_status and a dependency_exemption for her son for the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden_of_proof is on the taxpayer to prove that the determinations are in error rule a 290_us_111 sec_61 provides that gross_income means all income from whatever source derived including wage and salary income sec_1_61-1 income_tax regs accordingly the wages received by petitioner during totaling dollar_figure constitute taxable_income respondent is sustained on this issue at trial petitioner claimed that she is entitled to deductions for medical_expenses and employee business_expenses for travel incurred by her during the medical_expenses incurred by petitioner relate to two car accidents in february and date and a 30-day substance abuse program with respect to the car accidents petitioner claims that emergency room costs of approximately dollar_figure and chiropractic treatments of approximately dollar_figure were not covered by insurance with respect to the substance abuse program attended by petitioner in date petitioner claims that her medical insurance did not cover dollar_figure of the dollar_figure cost of the program other than one chiropractic statement indicating charges of dollar_figure on date petitioner did not present any documentary_evidence to substantiate the claimed expenses with respect to the unreimbursed employee business_expenses petitioner claims that while she was employed by inland business machines in outside sales she traveled in her own car sometimes several hundred miles a day selling office equipment petitioner estimated she traveled big_number business-related miles in her car during petitioner claims she is entitled to deductions of dollar_figure for mileage and dollar_figure for parking fees and tolls all taxpayers are required to keep sufficient records to enable the commissioner to determine their correct_tax liability sec_6001 43_tc_824 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir as a general_rule if the record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court in some situations may estimate the amount of such expense and allow a deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir with respect to the medical_expenses claimed by petitioner pursuant to cohan v commissioner supra the court is satisfied that petitioner incurred dollar_figure of the expenses claimed and therefore is entitled to a deduction for that amount subject_to the 5-percent limitation of sec_213 with respect to petitioner's unreimbursed employee business_expenses for travel which specifically include vehicle expenses sec_274 overrides the so-called cohan_rule 50_tc_823 affd per curiam 412_f2d_201 2d cir under sec_274 no deduction may be allowed for expenses_incurred for travel on the basis of any approximation or the unsupported testimony of the taxpayer sec_274 imposes stringent substantiation requirements to which a taxpayer must strictly adhere thus that section specifically proscribes deductions for travel_expenses in the absence of adequate_records or sufficient evidence corroborating the taxpayer's own statement petitioner failed to present sufficient evidence to meet the requirements of sec_274 with respect to unreimbursed employee_expenses for travel petitioner therefore is not allowed a deduction for these expenses finally petitioner contends that the interest due on any deficiency under sec_6601 should be abated with the exception of a limited grant of jurisdiction under sec_7481 this court has no jurisdiction to abate or reduce interest on deficiencies and thus is unable to afford the requested relief 244_f2d_11 2d cir 89_tc_1137 64_tc_589 55_tc_534 sec_7481 by its very terms is inapplicable in this case under that limited grant of jurisdiction the tax_court may reopen a closed_case under limited circumstances solely to determine if the amount of statutory interest calculated by the commissioner and paid_by the taxpayer was correctly computed 13_f3d_54 2d cir sec_6404 provides generally that the secretary may abate the assessment of all or any part of the interest on any deficiency attributable in whole or in part to any error or delay by any officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act in 89_tc_352 it was held that this court has no jurisdiction over the abatement of interest under sec_6404 as that provision by its very terms does not operate until after there has been an assessment of interest there has been no assessment of interest in this case as respondent has been precluded under sec_6213 from making any assessment until the decision of this court becomes final_decision will be entered under rule
